  Case 15-15969-elf             Doc 87-1 Filed 12/14/18 Entered 12/14/18 11:09:56                 Desc
                                     Proposed Order Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT FOR
                          THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                           :        Chapter 13
                                                 :
ELAINE JONES                                     :        Bankruptcy No. 15-15969-elf
                                                 :
                Debtor                           :        Related to Document No. 82 & 83

                                           ORDER OF COURT


         AND NOW, this ______ day of ________________, 2018, upon consideration of the Stipulation

entered into by counsel for U.S. Bank Trust National Association, as Trustee of the Chalet Series III Trust

and with the Debtor, it is hereby ORDERED, ADJUDGED and DECREED that the Stipulation is hereby

approved.




                                                     ______________________________
                                                     The Honorable Eric L. Frank
                                                     Bankruptcy Judge




TADMS:5064601-1 018919-184721




                                               -3-
